Per Curiam : Although the rule is, that the plaintiff must be confined, after the defendant has closed, to merely rebutting testimony, we can not interfere with the discretion of the court below in this matter, unless we can plainly see that injustice has been done. In this ease, it is not probable any injury accrued to the plaintiff because the rule was so far disregarded as to permit new witnesses to be sworn as to the extent of the damages. The defendant was not surprised by testimony as to new facts, the only objection being that the evidence was-cumulative. The instructions were correct, and the verdict is not unsus-tained by the evidence; Judgment affirmed.